Citation Nr: 1817654	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected depression with anxiety disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected depression with anxiety disorder.

3.  Entitlement to service connection for a jaw disorder, claimed as temporomandibular joint disorder (TMJ), to include as secondary to service-connected depression with anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1996 to May 2000, and active military service from October 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran has limited his appeal for service connection for hypertension, GERD, and TMJ as secondary to his service-connected depression with anxiety disorder.  Specifically, his April 2014 VA Form 9 states "I NEVER claimed these conditions on a direct basis, I CLEARLY claimed them as SECONDARY to my service connected mental health condition."  38 C.F.R. §§ 20.201 (a)(4), 20.202; AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Thus, the Board will not consider the Veteran's entitlement to service connection for hypertension, GERD, or  TMJ as directly due to his active service, and will instead solely examine them on a secondary basis as due to his service-connected psychiatric condition. 

The issues of entitlement to service connection for hypertension and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's jaw disorder has been medically associated with a psychiatric disorder.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a jaw disorder was caused by a service-connected psychiatric disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has asserted that he has a jaw disorder which is a result of his active service.  Specifically, he contends that he has developed bruxism, or a teeth grinding disorder, which is as secondary to his service-connected depression with anxiety disorder.

Evidence weighing in favor of the claim includes post-service records indicating that shortly after the Veteran was diagnosed with depression, he began to have issues with grinding his teeth and clenching his jaw.  In a March 2010 letter, his private physician diagnosed bruxism and opined that it was more likely than not a result of his anxiety issues.  A July 2011 private treatment note indicated that he was suffering from stress-related headaches and TMJ due to his reported mental condition.  In June 2012, VA treatment notes revealed a diagnosis of significant bruxism, with possible TMJ.  The treatment provider further noted that the symptoms had been present for many years prior and that the Veteran reported clenching his jaw day and night.  

VA treatment notes revealed that the Veteran continuously mentioned the symptoms of his jaw disorder while seeking treatment for his mental health disability.  Specifically, an August 2013 VA treatment note indicated that he complained of jaw pain and the treatment provider stated that the loci of the jaw pain was in the bilateral TMJ areas.  At that same evaluation, the Veteran noted increase in his anxiety and depression, and related clenching of his jaw in response.  He also reported that he had recently been hospitalized for self-harm and cutting.  In September 2013, tenderness was noted over the Veteran's TMJ.  VA treatment notes to the present day continued to indicate further complaints of treatment for teeth grinding and jaw locking.  

On the other hand, in a November 2016 VA examination, the examiner found that the Veteran did not have or had ever had a TMJ condition.  The remainder of the examination was left largely blank.  The examiner opined that the Veteran's TMJ was less likely than not a result of his depression or anxiety because there was no documented evidence that a condition like TMJ is ever caused or aggravated by depression or anxiety.  The examiner rendered no opinion on bruxism.

After a review of all the evidence, and resolving reasonable doubt in the Veteran's favor, his jaw disorder is proximately due to his service-connected psychiatric disability.  The Board has weighed the positive evidence, including a March 2010 private opinion and July 2011 treatment notes both relating the jaw disorder, teeth grinding and jaw clenching directly to anxiety and depression, against the negative evidence from the November 2016 VA examination report which denied a nexus between the two disorder.  

The VA examiner found that there was no jaw disorder despite the medical records which were riddled with notations of a jaw problem.  Furthermore, the examiner did not address the private positive opinions which were of record.  As the opinion was formulated relying on findings inconsistent with the record, the Board assigns it lesser weight.  In contrast, the opinion and treatment note from the Veteran's private physician, were arrived upon after years of treating the Veteran for his jaw disorder, as well as his mental health disability, along with many other ailments.  Accordingly, greater probative weight is assigned to the private medical opinions of record.  

Thus, resolving reasonable doubt in favor of the Veteran, a jaw disorder, to include bruxism or TMJ, are the result of service-connected depression with anxiety disorder.  As such, appeal is granted.


ORDER

Service connection for a jaw disorder, to include bruxism and TMJ, is granted.  



REMAND

Additional development is needed on the claims remaining on appeal.  Specifically, a November 2016 VA examination found that neither hypertension nor GERD were shown and provided a negative nexus opinion.

A review of the medical evidence shows notations of GERD documented as early as 2012 and persisting throughout.  Further, high blood pressure readings have been noted since approximately 2007, with a specific discharge diagnosis of hypertension found in January 2011 following the Veteran's visit to the emergency room complaining of chest pain. 

As such, the examination was inadequate as the examiner did not consider or address the clearly-recorded instances of symptomatology or diagnoses and a remand is required so that an adequate examination based on an accurate factual basis may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.   Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his hypertension.  The examiner is asked to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner is asked to provide an opinion as to the following:

* Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's hypertension is related to, caused by, or aggravated by his service-connected depression with anxiety disorder, or any other service-connected disorder. 

The examiner should properly consider and address all notations of high blood pressure readings, and listed diagnoses in the Veteran's medical records.  Should the examiner determine that no diagnosis exists, those notations must be explained.  

A thorough rationale for all opinions expressed must be provided. 

3.  Schedule the Veteran for an examination determine the current nature and etiology of his GERD.  The examiner is to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner is asked to provide an opinion as to the following:

* Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's GERD is related to, caused by, or aggravated by his service-connected depression with anxiety disorder, or any other service-connected disorder. 

The examiner should properly consider and address all notations of issues and listed diagnoses in the Veteran's medical records.  Should the examiner determine that no diagnosis exists, those notations must be explained.  

A thorough rationale for all opinions expressed must be provided.  

4.  Readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to him and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


